Title: From George Washington to Samuel Huntington, 22 October 1780
From: Washington, George
To: Huntington, Samuel


                  
                     Sir
                     Head Quarters Prekaness 22d Octobr
                     1780
                  
                  I have the honor to inform Congress, that in consequence of their
                     resolution of the 5th instant, I have appointed Major General Greene to the
                     command of the Southern Army, ’till the enquiry into the conduct of Major Genl
                     Gates is completed. I inclose a Copy of my instructions to General Greene, by
                     which and a Copy of my letter to Genl Gates, Congress will perceive the mode I
                     have adopted for the enquiry: I did not perceive any other which could be
                     substituted with equal propriety, but if Congress are of a different opinion, I
                     submit it to them for their further directions.
                  I beg leave to mention General Greene, upon this occasion, to
                     Congress as an Officer, in whose abilities, fortitude and integrity, from a
                     long and intimate experience of them, I have the most intire confidence—In the
                     command he is going into he will have every disadvantage to struggle with. The
                     confidence and support of Congress, which it will be his ambition to merit,
                     will be essential to his success. The defect of military resources in the
                     southern department—the confusion in which the affairs of it must for sometime
                     be, require that the Commanding Officer should be vested with extensive powers.
                     I dare say Congress will take their measures in a manner suited to the
                     exigency. General Greene waits upon them for their orders.
                  As, in a great measure, a new Army is to be formed to the
                     southward, the presence of the Baron de Steuben will in my opinion be of more
                     essential utility in that quarter than here, where though the ensuing Campaign,
                     we shall have the greatest part of our force raw Recruits, yet as we are
                     organized and in some order, the sub-inspectors will suffice for the purposes
                     of the department. I therefore submit to Congress the propriety of sending the
                     Baron de Steuben to the southern Army. The sooner they are pleased to announce
                     their pleasure on this head the better. I have the honor to be with perfect
                     Respect Your Excellency’s most obedt and humble Servt
                  
                     Go: Washington
                  
               